Mobtost, J.
This is an indictment for a larceny of four hides alleged to have been committed on the 26th of December 1868. It was returned into the superior court at the June term 1869. The principal witness of the government testified to circumstances tending to show the larceny of hides by the defendant as alleged in the indictment, but fixed the time as “ the latter part of December 1869.” Another witness testified to circumstances corroborating the first, but stated that he could not recollect the time. The trial was at June term 1871.
*403We think the presiding judge was right in refusing to order a verdict of acquittal. There was competent evidence tending to show that the defendant committed the offence charged in the i adictment. The fact that one of the witnesses fixed the time at a date subsequent to the finding of the indictment, is not conclusive. There were other facts and circumstances, tending to identify the offence testified to with the offence charged, and it was for the jury to say whether the witness fixed the wrong date by accident or mistake. Under the instructions, they must have found that the larceny was committed prior to the finding of the indictment, and that the witness inadvertently or by mistake fixed the wrong date.

Exceptions overruled.